UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
CHRISTOPHER HAYES CIVIL ACTION NO. 6:18-cv-00542
VERSUS JUDGE SUMMERHAYS
CIGNA HEALTH & LIFE MAGISTRATE JUDGE HANNA
INSURANCE CO., ET AL.
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
consideration of objections filed, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff’s claim

is dismissed with prejudice, consistent with the report and recommendation.

Nh
Signed at Lafayette, Louisiana, this \e- day of Novenbe- , 2014,

 

 

ROBERT R. SUMMERHAYS__/
UNITED STATES DISTRICT JUDGE
